Per Curiam.
This is an appeal from a judgment of the Superior Court dismissing the plaintiff’s petition for a writ of habeas corpus. It is the contention of the plaintiff that the rule enunciated in State v. Licari, 153 Conn. 127, 132, 214 A.2d 900, should be applied to invalidate his initial arrest although no timely objection was made and no *708appeal taken from the 1961 judgment rendered on a jury verdict finding the present plaintiff guilty of the crimes of rape and robbery with violence. This same contention was advanced and decided adversely to the present claims of the plaintiff in Reed v. Reincke, 155 Conn. 591, 599, 236 A.2d 909, and D’Amico v. Reincke, 155 Conn. 627, 629, 236 A.2d 914. For the reasons stated in those opinions we find no error on this appeal.
There is no error.